Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  132284(62)(65)                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 132284
  v                                                                COA: 267976
                                                                   Sanilac CC: 05-006016-FC
  THOMAS JAMES EARLS,
             Defendant-Appellee.
  _________________________________


                On order of the Chief Justice, the motion by defendant-appellee for
  extension of the time for filing his supplemental brief is considered and it is GRANTED.
  The motion by the Michigan Lodge of the Fraternal Order of Police for leave to file a
  brief amicus curiae and for extension of the time fore filing is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2007                       _________________________________________
                                                                              Clerk